

SUBSIDIARY GUARANTY


July 8, 2005


FOR VALUE RECEIVED, and in consideration of note purchases from, loans made or
to be made or credit otherwise extended or to be extended to or for the account
of Axeda Systems Inc., a Delaware corporation (the “Company”) by the persons
identified as “Purchasers” (the “Purchasers”) in that certain Senior Secured
Bridge Note Purchase Agreement, dated as of July 8, 2005, among the Company, the
Guarantor (defined below) and the Purchasers (as may be hereafter amended,
modified, substituted, extended or restated from time to time, including any
replacement agreement therefore, the “Purchase Agreement”), from time to time
and at any time and for other good and valuable consideration and to induce the
Purchasers, in their discretion, to purchase such notes, make such loans or
extensions of credit and to make or grant such renewals, extensions, releases of
collateral or relinquishments of legal rights as the Purchasers may deem
advisable, Axeda Systems Operating Company, Inc., a Massachusetts corporation
and indirect wholly-owned subsidiary of the Company (the “Guarantor”),
unconditionally guaranties to the Purchasers, their successors, endorsees and
assigns the prompt payment when due (whether by acceleration or otherwise) of
all present and future obligations and liabilities of any and all kinds of the
Company to the Purchasers and of all instruments of any nature evidencing or
relating to any such obligations and liabilities upon which the Company or one
or more parties and the Company is or may become liable to the Purchasers,
whether incurred by the Company as maker, endorser, drawer, acceptor,
guarantors, accommodation party or otherwise, and whether due or to become due,
secured or unsecured, absolute or contingent, joint or several, and however or
whenever acquired by the Purchasers, whether arising under, out of, or in
connection with (i) the Purchase Agreement and (ii) each of the other Bridge
Loan Documents (as defined in the Purchase Agreement), or any documents,
instruments or agreements relating to or executed in connection with the Bridge
Loan Documents or any documents, instruments or agreements referred to therein
or otherwise, or any other indebtedness, obligations or liabilities of the
Company to the Purchasers, whether now existing or hereafter arising, direct or
indirect, liquidated or unliquidated, absolute or contingent, due or not due and
whether under, pursuant to or evidenced by a note, agreement, guaranty,
instrument or otherwise (all of which are herein collectively referred to as the
“Obligations”), and irrespective of the genuineness, validity, regularity or
enforceability of such Obligations, or of any instrument evidencing any of the
Obligations or of any collateral therefor or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of the Obligations in any case commenced by or against the Company
under Title 11, United States Code, including, without limitation, obligations
or indebtedness of the Company for post-petition interest, fees, costs and
charges that would have accrued or been added to the Obligations but for the
commencement of such case. Terms not otherwise defined herein shall have the
meaning assigned such terms in the Purchase Agreement. In furtherance of the
foregoing, the Guarantor hereby agrees as follows:


1.    No Impairment. The Purchasers may at any time and from time to time,
either before or after the maturity thereof, without notice to or further
consent of the Guarantor, extend the time of payment of, exchange or surrender
any collateral for, renew or extend any of the Obligations or increase or
decrease the interest rate thereon, or any other agreement with the Company or
with any other party to or person liable on any of the Obligations, or
interested therein, for the extension, renewal, payment, compromise, discharge
or release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between the Purchasers and the Company or any such
other party or person, or make any election of rights the Purchasers may deem
desirable under the United States Bankruptcy Code, as amended, or any other
federal or state bankruptcy, reorganization, moratorium or insolvency law
relating to or affecting the enforcement of creditors' rights generally (any of
the foregoing, an “Insolvency Law”) without in any way impairing or affecting
this Guaranty. This instrument shall be effective regardless of the subsequent
incorporation, merger or consolidation of the Company, or any change in the
composition, nature, personnel or location of the Company and shall extend to
any successor entity to the Company, including a debtor in possession or the
like under any Insolvency Law.
 

--------------------------------------------------------------------------------

Subsidiary Guaranty - Page 2
 
2.    Guaranty Absolute. Subject to Section 5(c), the Guarantor guarantees that
the Obligations will be paid strictly in accordance with the terms of the Bridge
Loan Documents and/or any other document, instrument or agreement creating or
evidencing the Obligations, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Company with respect thereto. The Guarantor hereby knowingly
accepts the full range of risk encompassed within a contract of “continuing
guaranty” which risk includes the possibility that the Company will contract
additional indebtedness for which the Guarantor may be liable hereunder after
the Company's financial condition or ability to pay its lawful debts when they
fall due has deteriorated, whether or not the Company has properly authorized
incurring such additional indebtedness. The Guarantor acknowledges that no oral
representations, including any representations to extend credit or provide other
financial accommodations to the Company, have been made by the Purchasers to
induce the Guarantor to enter into this Guaranty. The liability of the Guarantor
under this Guaranty shall be absolute and unconditional, in accordance with its
terms, and shall remain in full force and effect without regard to, and shall
not be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation: (a) any
waiver, indulgence, renewal, extension, amendment or modification of or
addition, consent or supplement to or deletion from or any other action or
inaction under or in respect of the Bridge Loan Documents or any other
instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof; (b) any lack of validity or enforceability of any
Bridge Loan Document or other documents, instruments or agreements relating to
the Obligations or any assignment or transfer of any thereof; (c) any furnishing
of any additional security to the Purchasers or their assignees or any
acceptance thereof or any release of any security by the Purchasers or their
assignees; (d) any limitation on any party's liability or obligation under the
Bridge Loan Documents or any other documents, instruments or agreements relating
to the Obligations or any assignment or transfer of any thereof or any
invalidity or unenforceability, in whole or in part, of any such document,
instrument or agreement or any term thereof; (e) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to the Company, or any action taken with respect to this
Guaranty by any trustee or receiver, or by any court, in any such proceeding,
whether or not the Guarantor shall have notice or knowledge of any of the
foregoing; (f) any exchange, release or nonperfection of any collateral, or any
release, or amendment or waiver of or consent to departure from any guaranty or
security, for all or any of the Obligations; or (g) any other circumstance which
might otherwise constitute a defense available to, or a discharge of, the
Guarantor. Any amounts due from the Guarantor to the Purchasers shall bear
interest until such amounts are paid in full at the highest rate then applicable
to the Obligations. Obligations include post-petition interest whether or not
allowed or allowable.
 

--------------------------------------------------------------------------------

Subsidiary Guaranty - Page 3
 
3.    Waivers.
 
(a)    This Guaranty is a guaranty of payment and not of collection. The
Purchasers shall be under no obligation to institute suit, exercise rights or
remedies or take any other action against the Company or any other person liable
with respect to any of the Obligations or resort to any collateral security held
by it to secure any of the Obligations as a condition precedent to the Guarantor
being obligated to perform as agreed herein and the Guarantors hereby waives any
and all rights which it may have by statute or otherwise which would require the
Purchasers to do any of the foregoing. The Guarantor further consents and agrees
that the Purchasers shall be under no obligation to marshal any assets in favor
of Guarantor, or against or in payment of any or all of the Obligations. The
Guarantor hereby waives all suretyship defenses and any rights to interpose any
defense, counterclaim or offset of any nature and description which the
Guarantor may have or which may exist between and among the Purchasers, the
Company and/or the Guarantor with respect to the Guarantor's obligations under
this Guaranty, or which the Company may assert on the underlying debt, including
but not limited to failure of consideration, breach of warranty, fraud, payment
(other than cash payment in full of the Obligations), statute of frauds,
bankruptcy, infancy, statute of limitations, accord and satisfaction, and usury.
 
(b)    The Guarantor further waives (i) notice of the acceptance of this
Guaranty, of the making of any such loans or extensions of credit, and of all
notices and demands of any kind to which the Guarantor may be entitled,
including, without limitation, notice of adverse change in the Company's
financial condition or of any other fact which might materially increase the
risk of the Guarantor and (ii) presentment to or demand of payment from anyone
whomsoever liable upon any of the Obligations, protest, notices of presentment,
non-payment or protest and notice of any sale of collateral security or any
default of any sort.
 
(c)    Notwithstanding any payment or payments made by the Guarantor hereunder,
or any setoff or application of funds of the Guarantor by the Purchasers, the
Guarantor shall not be entitled to be subrogated to any of the rights of the
Purchasers against the Company or against any collateral or guarantee or right
of offset held by the Purchasers for the payment of the Obligations, nor shall
the Guarantor seek or be entitled to seek any contribution or reimbursement from
the Company in respect of payments made by the Guarantor hereunder, until all
amounts owing to the Purchasers by the Company on account of the Obligations are
paid in full. If, notwithstanding the foregoing, any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full and the Purchasers' obligation to
extend credit pursuant to the Bridge Loan Documents shall not have been
terminated, such amount shall be held by the Guarantor in trust for the
Purchasers, segregated from other funds of the Guarantor, and shall forthwith
upon, and in any event within two (2) business days of, receipt by the
Guarantor, be turned over to the Purchasers in the exact form received by the
Guarantor (duly endorsed by the Guarantor to the Purchasers, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Purchasers may determine, subject to the provisions of the Bridge Loan
Documents. Any and all present and future debts and obligations of the Company
to the Guarantor are hereby waived and postponed in favor of, and subordinated
to the full payment and performance of, all present and future debts and
Obligations of the Company to the Purchasers.
 

--------------------------------------------------------------------------------

Subsidiary Guaranty - Page 4
 
4.    Security. All sums at any time to the credit of the Guarantor and any
property of the Guarantor in the Purchasers' possession or in the possession of
any bank, financial institution or other entity that directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, the Purchasers (each such entity, an “Affiliate”) shall be
deemed held by the Purchasers or such Affiliate, as the case may be, as security
for any and all of the Guarantor's obligations to the Purchasers and to any
Affiliate of the Purchasers, no matter how or when arising and whether under
this or any other instrument, agreement or otherwise.
 
5.    Representations and Warranties. The Guarantor hereby represents and
warrants (all of which representations and warranties shall survive until all
Obligations are indefeasibly satisfied in full and the Bridge Loan Documents
have been irrevocably terminated), that:
 
(a)    Corporate Status. It is a corporation duly organized, validly existing
and in good standing under the laws of the Commonwealth of Massachusetts and has
full corporate power, authority and legal right to own its property and assets
and to transact the business in which it is engaged in all material respects.
 
(b)    Authority and Execution. It has full corporate power, authority and legal
right to execute and deliver, and to perform its obligations under, this
Guaranty and has taken all necessary corporate, partnership or limited liability
company, as the case may be, action to authorize the execution, delivery and
performance of this Guaranty.
 
(c)    Legal, Valid and Binding Character. This Guaranty constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditor's rights and general principles of equity that restrict
the availability of equitable or legal remedies.
 
(d)    Violations. The execution, delivery and performance of this Guaranty will
not violate any requirement of law applicable to it or any material contract,
agreement or instrument to it is a party or by which it or any of its property
is bound or result in the creation or imposition of any mortgage, lien or other
encumbrance other than to the Purchasers on any of its property or assets
pursuant to the provisions of any of the foregoing.
 
(e)    Consents or Approvals. No consent of any other person or entity
(including, without limitation, any creditor of the Guarantor) and no consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority,
that has not been previously obtained, is required in connection with the
execution, delivery, performance, validity or enforceability of this Guaranty by
the Guarantor.
 

--------------------------------------------------------------------------------

Subsidiary Guaranty - Page 5
 
(f)    Litigation. No litigation, arbitration, investigation or administrative
proceeding of or before any court, arbitrator or governmental authority, bureau
or agency is currently pending or, to the best of its knowledge, threatened (i)
with respect to this Guaranty or any of the transactions contemplated by this
Guaranty or (ii) against or affecting it, or any of its property or assets,
which, in each of the foregoing cases, if adversely determined, could reasonably
be expected to prevent, restrict or impair the transactions contemplated by the
Bridge Loan Documents or the performance by it of its obligations under the
Bridge Loan Documents.
 
(g)    Financial Benefit. It has derived or expects to derive a financial or
other advantage from each and every loan, advance or extension of credit made
under the Bridge Loan Documents or other Obligation incurred by the Company to
the Purchasers.
 
6.    Acceleration.
 
(a)    If any breach of any covenant or condition beyond any applicable cure
period or other Event of Default shall occur and be continuing under any
agreement made by the Company or any of the Guarantor to the Purchasers any and
all Obligations shall for purposes hereof, at the Purchasers' option, be deemed
due and payable without notice notwithstanding that any such Obligation is not
then due and payable by the Company as set forth in the other Bridge Loan
Documents.
 
(b)    The Guarantor will promptly notify the Purchasers of any default by the
Guarantor in its performance or observance of any term or condition of any
material agreement to which the Guarantor is a party if the effect of such
default is to cause, or permit the holder of any indebtedness under such
agreement to cause, such indebtedness in excess of $100,000, to become due prior
to its stated maturity and, if such an event occurs, the Purchasers shall have
the right to accelerate such Guarantor's obligations hereunder.
 
7.    Payments from Guarantors. The Purchasers, in their sole and absolute
discretion, with or without notice to the Guarantor, may apply on account of the
Obligations any payment from the Guarantor or any other guarantors, or amounts
realized from any security for the Obligations, or may deposit any and all such
amounts realized in a non-interest bearing cash collateral deposit account to be
maintained as security for the Obligations.
 
8.    Costs. The Guarantor shall pay on demand, all reasonable costs, fees and
expenses (including expenses for legal services of every kind) relating or
incidental to the enforcement or protection of the rights of the Purchasers
hereunder or under any of the Obligations.
 
9.    No Termination. This is a continuing irrevocable guaranty and shall remain
in full force and effect and be binding upon the Guarantor, and each of the
Guarantor's successors and assigns, until all of the Obligations have been paid
in full. If any of the present or future Obligations are guarantied by persons,
partnerships or corporations in addition to the Guarantor, the death, release or
discharge in whole or in part or the bankruptcy, merger, consolidation,
incorporation, liquidation or dissolution of one or more of them shall not
discharge or affect the liabilities of any Guarantor under this Guaranty.
 

--------------------------------------------------------------------------------

Subsidiary Guaranty - Page 6
 
10.   Recapture. Anything in this Guaranty to the contrary notwithstanding, if
the Purchasers receive any payment or payments on account of the liabilities
guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
any Insolvency Law, common law or equitable doctrine, then to the extent of any
sum not finally retained by the Purchasers, the Guarantor's obligations to the
Purchasers shall be reinstated and this Guaranty shall remain in full force and
effect (or be reinstated) until payment shall have been made to the Purchasers,
which payment shall be due on demand.
 
11.   Books and Records. The books and records of the Purchasers showing the
account between the Purchasers and the Company shall be admissible in evidence
in any action or proceeding, shall be binding upon the Guarantor for the purpose
of establishing the items therein set forth (absent manifest error) and shall
(absent manifest error) constitute prima facie proof thereof.
 
12.   No Waiver. No failure on the part of the Purchasers to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Purchasers of
any right, remedy or power hereunder preclude any other or future exercise of
any other legal right, remedy or power. Each and every right, remedy and power
hereby granted to the Purchasers or allowed it by law or other agreement shall
be cumulative and not exclusive of any other, and may be exercised by the
Purchasers at any time and from time to time.
 
13.   Waiver of Jury Trial. THE GUARANTOR HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, THE
GUARANTOR HEREBY WAIVES ANY RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. THE GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE PURCHASERS HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE
PURCHASERS WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS AND (B) ACKNOWLEDGES THAT THE PURCHASERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED
HEREIN.
 
14.   Governing Law. THIS INSTRUMENT CANNOT BE CHANGED OR TERMINATED ORALLY, AND
SHALL BE GOVERNED, CONSTRUED AND INTERPRETED AS TO VALIDITY, ENFORCEMENT AND IN
ALL OTHER RESPECTS IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS WITHOUT HAVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.
 
15.   Severability. To the extent permitted by applicable law, any provision of
this Guaranty which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 

--------------------------------------------------------------------------------

Subsidiary Guaranty - Page 7
 
16.   Amendments, Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor therefrom shall in any
event be effective unless the same shall be in writing executed by the Guarantor
and the Purchasers.
 
17.   Notice. All notices and other communications required or permitted
hereunder shall be in writing and shall be given in accordance with the
provisions of Section 15 of the Purchase Agreement.
 
18.   Successors. The Purchasers may, from time to time, without notice to the
Guarantor, sell, assign, transfer or otherwise dispose of all or any part of the
Obligations and/or rights under this Guaranty. Without limiting the generality
of the foregoing, the Purchasers may assign, or grant participations to, one or
more banks, financial institutions or other entities all or any part of any of
the Obligations. In each such event, the Purchasers, their Affiliates and each
and every immediate and successive purchaser, assignee, transferee or holder of
all or any part of the Obligations shall have the right to enforce this
Guaranty, by legal action or otherwise, for its own benefit as fully as if such
purchaser, assignee, transferee or holder were herein by name specifically given
such right. The Purchasers shall have an unimpaired right to enforce this
Guaranty for their benefit with respect to that portion of the Obligations which
the Purchasers have not disposed of, sold, assigned, or otherwise transferred.
Notwithstanding the foregoing, the consent of holders of at least a majority of
the outstanding aggregate principal amount of the Notes shall be required to
amend modify or waive any provision of this Guaranty
 
19.   Release. Nothing except payment in full of the Obligations shall release
the Guarantor from liability under this Guaranty.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------

Subsidiary Guaranty - Signature Page
 


IN WITNESS WHEREOF, this Guaranty has been executed by the Guarantor as of the
date first set forth above.
 

        AXEDA SYSTEMS OPERATING COMPANY, INC.  
   
   
    By:   /s/ Karen F. Kupferberg  

--------------------------------------------------------------------------------

Name: Karen F. Kupferberg  
Title: Chief Financial Officer
 
Address:       21 Oxford Road
Mansfield, MA 02048
 
Telephone:   508-337-9200
Facsimile:      508-337-9201
State of Incorporation: Massachusetts

 
 
 

--------------------------------------------------------------------------------

 
 